Citation Nr: 9921450	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 1970.

This case arises before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of August 1997, from the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran contends that his current acquired psychiatric 
disorder first manifested itself during his period of active 
military service.  A review of his service medical records 
indicates that he was separated from service after being 
diagnosed with a personality disorder.  He had sought help at a 
mental hygiene clinic because he was becoming overwrought and was 
afraid of losing control of aggressive urges.  He then shot and 
wounded his father during an altercation at home.  He was 
hospitalized at Ft. McPherson, Georgia.  He was noted to have an 
unstable, unpredictable, and explosive personality.  He was 
diagnosed with a chronic, severe, passive-aggressive personality 
disorder manifested by poor impulse control, uncontrollable rage 
reactions to minimal stress, immature and impulsive traits, low 
frustration tolerance, and utilization of purely physical force 
to deal with most irritation.  

The records of Central State Hospital show the veteran 
hospitalized on February 17, 1971, seven months after his 
separation from active service.  He denied any mental illness, 
although he was extremely nervous, shaky, and tense on admission.  
It was noted that he frequently lost his temper, hit things, 
threatened members of his family and others, and had slashed his 
own arms.  He was diagnosed with chronic, undifferentiated 
schizophrenia, and was considered incompetent.  He was released 
on April 13, 1971 and was referred to a community center for 
continuing outpatient treatment.  He was prescribed Mellaril.

The report of a VA examination, conducted in January 1997, shows 
a diagnosis of generalized anxiety disorder, severe; and 
intermittent explosive disorder.  It was noted that the veteran 
had serious symptoms with suicidal ideation, homicidal ideation, 
and violent behavior.  Psychological tests showed severe anxiety 
with concerns about losing control.  Information from the 
veteran's employer showed that he had been dismissed from his job 
as a mechanic after making a series of threats of violence 
against co-workers and others in his work environment.  The 
possibility of multiple sclerosis was noted, but not completely 
developed.

The Board concludes that the objective evidence of record 
indicates three different diagnoses pertaining to the behavior of 
the veteran since his military service.  He was first diagnosed 
as having a personality disorder, soon afterwards he was noted to 
have schizophrenia; most recently he has been diagnosed with an 
anxiety disorder with intermittent explosive disorder.  The Board 
notes that the veteran's behavior seems to have remained 
consistent throughout these three diagnoses, in that he has 
continued to be violent, explosive, and threatening.  The Board 
seeks an opinion regarding the possible relationship between 
these three diagnoses and the veteran's continuing, and 
consistent symptomatology.

The Board specifically seeks a professional medical opinion 
regarding any possible etiological relationship between the 
veteran's three periods of psychiatric treatment.

Therefore, this claim is REMANDED to the RO for the following:

The veteran's claims folder should be 
reviewed by the appropriate medical 
specialists.  These examiners should be 
asked to specifically review the veteran's 
service medical records and records from 
Central State Hospital, from February 
through April 1971.  The examiners should 
be asked to state an opinion regarding the 
possibility of a relationship between the 
veteran's psychiatric treatment inservice, 
shortly after discharge, and his current 
disorder.  If these physicians feel that a 
further examination of the veteran is 
necessary, such examination should be 
scheduled.


Upon completion of the above described items the RO should review 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  If the result remains adverse the RO 
should provide the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  The claim 
should then be returned to the Board for further appellate 
review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










